Appeal from so much of an order of the Family Court, Suffolk County, dated April 12, 1967, as directed that appellant’s right of visitation with the parties’ child is rescinded. Order reversed insofar as appealed from, on the law and the facts and in the exercise of discretion, without costs. The record does not indicate any reason or circumstance which would warrant the rescission of appellant’s visitation right. In our opinion, such rescission was an abuse of discretion. Christ, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.